*611The father does not dispute the court’s findings of permanent neglect or the termination of his parental rights. However, he does challenge the determination that it was in the best interests of the child to place her with the foster mother rather than his cousin, whom he proposed as a resource for the child. The record demonstrates that although, at the time the dispositional order was entered, freeing the child to be adopted by her foster mother rather than the cousin was in the child’s best interests, changed circumstances since the order was issued warrant remanding the matter to the extent indicated (see Matter of Mentora Monique B., 44 AD3d 445, 446-447 [2007]). According to the agency, the child has been hospitalized for hallucinations and exhibited violent tendencies and the foster mother no longer wishes to adopt the child because she believes she is unable to provide the child with the support needed for her mental and emotional issues. Concur — Mazzarelli, J.E, Saxe, Friedman, Acosta and Freedman, JJ.